Citation Nr: 1529382	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-24 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) from June 11, 2002 to January 8, 2012, and in excess of 70 percent thereafter.  

2.  Entitlement to individual unemployability prior to January 9, 2012.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from March 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas, that granted service connection for PTSD, evaluated at 30 percent disabling effective June 11, 2002 and 70 percent effective  January 9, 2012.  The Veteran timely appealed this matter to the Board.  
 

FINDINGS OF FACT

1.  In a September 2013 letter, the Veteran's representative indicated that the Veteran was satisfied with ratings assigned from January 9, 2012 for PTSD.    

2.  For the appeal period prior to January 9, 2012, PTSD was manifested by occupational and social impairment with deficiencies in most areas and such symptoms as difficulty sleeping, reexperiencing combat events, nightmares and intrusive thoughts about Vietnam, avoidance, increased startle response, anger, the development of severe substance use, social isolation, difficulty concentrating, hypervigilance, and an exaggerated startle response, suicidal and homicidal ideation  without plan or intent, and some paranoid delusions, illusions, and noted auditory hallucinations associated with sounds from Vietnam; however, total occupational and social impairment was not demonstrated.  

3.  The Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities prior to January 9, 2012.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of entitlement to a higher evaluation for service-connected PTSD from and January 9, 2012 onward have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2014).

2.  For the appeal period from June 11, 2002 to January 8, 2012, the criteria for a disability rating of 70 percent for PTSD have been met. 38 U.S.C.A. §§ 1155 (West 2014) ; 38 C.F.R. §§ 3.321 , 4.130, Diagnostic Code 9411(2014).

3.  The criteria for an award of TDIU prior to January 9, 2012 are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONSS

I.  Withdrawal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in a September 2013 letter, the Veteran's representative indicated that the Veteran was satisfied with his ratings assigned from January 9, 2012.  As such, 
the Board finds that there remain no allegations of errors of fact or law for appellate consideration for this portion of the Veteran's claim.  Accordingly, the Board does not have jurisdiction to review this portion of the Veteran's increased rating claim, and it is dismissed.



II.  Increased rating for PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The Veteran's appeal arises from disagreement with the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

 Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered.  

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required. See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §3.159 .

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. In this instance, the GAF scores assigned by the Veteran's treating mental health provider have remained within a very narrow range despite fluctuations in symptoms and severity of symptoms, rendering them of little probative value in assessing the Veteran's disability picture.

A Veteran may only qualify for a given initial or increased rating based psychiatric disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and although a Veteran's symptomatology is the primary consideration in assessing disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas" for the 70 percent rating. 38 C.F.R. § 4.130.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In this case, VA outpatient treatment records contain diagnoses of PTSD and indications of treatment related to this condition, including medication.  

A May 2002 treatment note indicated a history of ETOH and probable PTSD. He was referred for detox and rehab.  The Veteran described PTSD symptoms of reexperiencing combat events (e.g. nightmares about Vietnam and intrusive
Thoughts) and also has avoidance features.  The Veteran didn't  like to talk about or
be reminded of  Vietnam and was indicated to be isolated and detached.  The Veteran was noted to sleep poorly and have startle responses with prominent anger issues.  The immediate problem was noted to be his chronic severe drinking.  He wanted help for this and this is made more important after receiving his third DUI. in February.  He was noted to have been evaluated for PTSD and Etoh problems in 1990, but did not follow up.  He was given an impression of ETOH dependence and PTSD, with a GAF score of 50
.
A June 2002 treatment record noted diagnoses of alcohol dependence with physiologic dependence, and chronic PTSD.  The Veteran was noted to have nightmares related to his experience in Vietnam.  He was well-groomed, cooperative, in no acute distress, speech was normal in volume and rate, with good eye contact.  His mood was euthymic, and his affect was consistent with mood and no increase or decrease in intensity, range or lability.  Sensorium is intact with the Veteran alert and oriented to person place and date.  Cognitive and memory function appeared clinically intact.  Intellectual Function was judged to be average.
Thoughts were coherent and logical, with goal directed associations that were well connected.  There was no evidence of hallucinations or other false perceptions.  No
Delusions were noted, and there was no suicidal or homicidal ideation, intent or plan.

In August 2004, the Veteran was noted to have PTSD with increased paranoia.  The Veteran reported feeling like he was reliving Vietnam again, especially watching the news.  He reported that he feels like he sees shadows and hears sounds from Vietnam at night in his sleep.  The Veteran's father died the month prior and it was indicated that he was very upset about that.  The Veteran was noted to live with his elderly mother who was very sick, and indicated to have some anhedoni.  The physician noted that he was no longer drinking. 

In September and December 2004, and March 2005, the Veteran was diagnosed with PTSD.  Symptoms included depression and anxious affect, sad and tearful, but improving in later visits.  The Veteran denied suicidal ideation and homicidal ideation, with improved coping skills.  His thought process was logical, with notations that he occasionally heard sounds of Vietnam.  It was noted that the Veteran's father had passed away and that the Veteran suffered moderate to severe bereavement.  

In June 2007, the Veteran reported that he was not doing well.  He indicated that he felt depressed and was worried about his elderly mother's health.  Sleep was poor and he stopped taking psych meds, as he did not feel it helped him much.  He indicated an average use of two beers a week.  On examination, he was alert, casually dressed, tearful, with poor eye contact, but cooperative.  He was noted to not be coping well, with limited insight about condition.  He denied suicidal and homicidal ideation.  His thought processes were indicated to be logical.  

Other treatment records indicate that the Veteran's condition was manifested by some depression and poor sleep, anxious affect, avoidance behaviors, but no homicidal or suicidal ideation.  The Veteran was also noted to have fair insight and intact and coherent thoughts.  These records note that the Veteran lived with his elderly mother and kept busy with household chores.  He was indicated to have some flashbacks and memories of Vietnam, and while he was noted to get emotional, the treating physicians indicated that he was able to compose himself.  A March 2008 lay statement indicated some depression.  His active problem list indicated diagnoses of PTSD and alcohol and substance abuse.  A July 2008 letter from a VA psychiatrist stated that the Veteran "has a diagnosis of PTSD and has been in treatment here. . . for [the] past few years."  

The Veteran was afforded a VA examination dated in May 2005.  After reviewing the Veteran's entire medical history, the examiner concluded that there appeared to be no evidence for a diagnosis of PTSD.  Rather, the examiner diagnosed the Veteran with alcohol induced disorder, depressed; and alcohol disorder in partial remission.  The examiner further diagnosed the Veteran with "strong cluster B personality traits with emphasis on histrionic and antisocial personality traits."  The examiner noted that the Veteran blamed his alcohol abuse on PTSD, but found that the alcohol abuse existed prior to his entry into service and continued throughout his adult life after his service time.  The examiner indicated that this was responsible for the Veteran's depressive symptoms.  This opinion was consistent with a May 2002 VA physician's evaluation, which discussed the Veteran's significant alcohol dependence and specifically ruled out a diagnosis of PTSD.   Global Assessment of Functioning was indicated to be 60. 

In connection with his claim, the Veteran submitted an August 2011 private psychiatric evaluation.  This physician indicated a primary diagnosis of PTSD, with a secondary diagnosis of alcohol dependence.  The physician indicated symptoms of difficulty sleeping since his discharge from Vietnam, reexperiencing
combat events, nightmares about Vietnam, intrusive thoughts about Vietnam, avoidance of events associated with triggers regarding Vietnam, the incapacity to discuss Vietnam, increased startle response, anger, and the development of severe substance use.   The Veteran was indicated to have extreme estrangement and detachment from others and was no longer able to express emotional response to situations, or have intimate relationships with others.  He was reported to be socially isolated, have difficulty falling or staying asleep, have outbursts of anger,
have difficulty concentrating, and have hypervigilance and an exaggerated startle response.  Upon examination, the Veteran was noted to be cooperative but agitated and sometimes angry, silent, and despondent.  His affect was labile, but mostly
dysthymic, and thought content was indicated to be intermittently positive for suicidal ideation without plan or intent.  He had episodes of homicidal thought, but stated he would not act on those.  He expressed a variety of paranoid delusions and illusions, and noted auditory hallucinations associated with sounds from Vietnam. His thought processing was neither linear nor logical.  He appeared to be cognitively intact.  He was diagnosed with PTSD and assigned a GAF score of 35.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that a rating of 70 percent prior to January 9, 2012 is warranted in this case.  The Veteran was given a GAF score of 50 in 2002 and, while his symptoms have fluctuated since that time, individual treatment notes have continued to find sleep difficulties, depressive symptoms, anxiety, intrusive recollections, and some indications of auditory hallucinations.   See Mittleider v. West, 11 Vet. App. 181, 182 (1998)( VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  The symptoms, however, did not rise to the level of total occupational and social impairment to warrant a 100 percent evaluation.  In this regard, the Board notes that the Veteran did not endorse symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In assigning the Veteran's rating the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b).

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the manifestations of the Veteran's service-connected PTSD prior to March 28, 2014 are fully contemplated by the rating criteria.  Moreover, there is no evidence of any exceptional factors such as frequent hospitalization or marked interference with employment.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

III.  Individual unemployability prior to January 9, 2012.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The United States Court of Appeals for Veteran s Claims (Court) has held that in determining whether the Veteran  is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

In this case, the Veteran is service-connected for PTSD, evaluated as 70 percent, and tinnitus evaluated at 10 percent.  The Board, therefore, finds that the Veteran has met the schedular percentage criteria for a total disability rating based on individual unemployability prior to January 9, 2012. 

In addition, the record shows that the Veteran is currently unemployed.  He alleges that his service-connected disabilities prevented him from obtaining substantially gainful employment between June 11, 2002 and January 8, 2012.  In this regard, the record shows that the Veteran was unemployed and living with his elderly mother since 2002.  The August 2011 psychiatric report reviewed the Veteran history and found that, although the Veteran attempted to work in a variety of settings since his discharge from active-duty service, he was never successful and became totally impaired by 2002. 

Given the impairment caused by the Veteran's service-connected PTSD, his educational background, and his employment history, the Board finds that the evidence of record establishes that the Veteran was unable to obtain and maintain substantially gainful employment due to service-connected disability from June 11, 2002 and June 8, 2012.  Accordingly, the Board finds that entitlement to TDIU is warranted prior to January 9, 2012.  See 38 C.F.R. §§ 3.102, 4.16(a).  


ORDER

The appeal concerning the issue of entitlement to an evaluation in excess of 70 percent from and after January 9, 2012 for service-connected PTSD is dismissed.

Entitlement to a 70 percent disability rating for PTSD prior to January 9, 2012 is granted. 

Entitlement to individual unemployability prior to January 9, 2012 is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


